 CARTER MACHINE ANDTOOL CO.247such rights may be limited by the proviso in Section 8(a)(3) of the Act, asmodified by the Labor Management Reporting and DisclosureAct of 1959.SUPER OPERATING CORPORATION,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posited for 60 days from the date hereof,and must not bealtered, defaced,or covered by any other material.Carter Machine and Tool Co.andUAW, AFL-CIOand its Local622.Case No. 13-CA-3729. September 21, 1961DECISION AND ORDEROn January 30, 1961, Trial Examiner Max M. Goldman issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondent had engaged in and was engaging in certain unfairlabor practices and recommending that it cease and desist therefromand take certain affirmative action, as set forth in the IntermediateReport attached hereto.Thereafter, the Respondent filed exceptionsto the Intermediate Report together with a supporting brief.'Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, the Board has delegated its power in connection withthis case to a three-member panel [Members Leedom, Fanning, andBrown].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and brief, and the entire record inthe case, and hereby adopts the findings, conclusions, and recom-mendations of the Trial Examiner, except as hereinafter set forth.1.We find, in agreement with the Trial Examiner, that Respondentviolated Section 8(a) (5) by refusing to recognize and bargain withthe Union after the contract between the parties, which ran initiallyfrom May 1, 1959, until May 1, 1960, had been automatically renewedfor an additional year.The record fully supports the Trial Exam-iner's finding that Respondent failed to give the requisite 60-day no-tice required by the terms of the contract to forestall its automaticrenewal 21Respondent has notified the Board of its intention to comply with the recommendationsof theTrial Examiner as tothe 8(a) (3) findings and remedy.It excepts,however, to theTrial Examiner's findings of the 8(a) (5) violations.IIn accordancewith customarylegal construction, the Board has heldthata contractrunning "until" a certaindate means"exclusive of" theday named.SeeHemisphereSteel Products,Inc,131 NLRB56;Williams Laundry Company,97NLRB995Thusthe presentcontract,which came into effect on May 1,1959, and was to run initially"until"May 1,1960, expired at midnightof April 30.Even were we to applythe rulesof constructionof the Illinoisstatutes(IllinoisRevised Statutes, 1959, chapter131, par133 NLRB No. 38. 248DECISIONS OF NATIONAL LABOR RELATIONS BOARDSince theagreementbetween parties was automatically renewed,Respondent was obligated to continue to recognize and bargain withthe Union with respect to any matter relating to such contract duringits term.'However, in finding that the Respondent violated Section 8(a) (5)in the manner hereinbefore set forth, we do not rely thereon as thesole ground for finding that Respondent refused to bargain with theUnion in good faith.We believe that Respondent also refused to bar-gain in good faith for the following additionalreasons :The record shows that the Board certified the Union on April 15,1959, and that the parties signed a contract on May 1, 1959, which wasto run until May 1, 1960, and from year to year thereafter unless eitherparty gave the other 60 days' notice prior to termination.On March4, 1960, Respondent served notice on the Union that it would not re-new contractual relations after May 1, on the alleged ground that theUnion was no longer the majority representative of the employees.Accordingly, notwithstanding the Union's demand on May 2, 1960,for a meeting with the Respondent to discuss contract-related matters,the Respondent has persisted in its refusal to bargain with the Union.Thereis noevidence in the record whatsoever to indicate that atany time since its certification the Union had lost its majority statusor that the Respondent had reasonable grounds for believing that theUnion was no longer the majority representative of Respondent'semployees.The sporadic expressions of doubt by Respondent's presi-dent in this regard, standing alone, amount to nothing more than bareassertions of a belief, and in the absence of more cogent facts do notamount to a good-faith doubt of the Union's majority status. Itslack of good faith in dealing with the Union is further demonstratedby the contemporaneous discriminatory discharge of three employeeswhom it accused of being active in union affairs.The Board has previously held that even after the end of the certi-fication year a presumption of a union's majority status continues."At the termination of the certification year this presumption becomesrebuttable, and the employer can, without violating the Act, refuseto bargain with the union on the ground that it doubts the union'smajority, provided that the doubt is in good faith.5Two factors areessential prerequisites to any finding that the employer raised the ma-jority issue in good faith where a union has been certified by theBoard.There must, first of all, have been some reasonable groundfor believing that the union had lost its majority status since its cer-1 11; chapter 100, par. 6; Rules and Regulations of the National Labor Relations Board,Series 8, Section 102 114).cited by Respondent,which we find inapplicable,it is clearthat the notice given was not timely to forestall automatic renewal of the contract.Shamrock Dairy, Inc,et al,119 NLRB 998, 1002.Celanese Corporation of America,95 NLRB 664,673 ;Ray Brooks v. N L R B..348U.S 96 (1954).5 Ibid. CARTER MACHINE AND TOOL CO.249tification.And secondly, the majority issue must not have been raisedby the employer in a context of illegal antiunion activities, or otherconduct by the employer aimed at causing disaffection from the unionor indicating that in raising the majority issue the employer wasmerely seeking to gain time in which to undermine the union sIn the instant proceeding there is a complete absence of evidenceof a reasonable ground for doubting the Union's majority status.Wefind, therefore, particularly in view of the discriminatory practicesengaged in by the Respondent aimed at discouraging membership inthe Union and in destroying its representative status, that the Re-spondent had no good-faith doubt of the Union's continuing majoritystatus in the certified unit, and therefore violated Section 8(a) (5)of the Act by refusing to bargain with the Union in good faith.'THE REMEDYHaving found, in agreement with the Trial Examiner, that theRespondent has engaged in certain unfair labor practices, we shallorder Respondent to cease and desist therefrom and take certain af-firmative action designed to effectuate the policies of the Act.By refusing to bargain with the Union on and after May 2, 1960,during the course of a valid bargaining contract which had been auto-matically renewed on May 1, 1960, for a period of 1 year, Respondentfailed to perform its duty to bargain in good faith as required by theAct.Since this agreement, which was dishonored by the Respondentby its refusal to bargain, would have run for a period of 1 year, weshall order the Respondent, upon the Union's request, to reinstate thatagreement, containing the automatic renewal clauses set forth therein.If no such request is made, we shall order the Respondent, upon re-quest, to bargain collectively with the Union as the exclusive repre-sentative of the employees in the appropriate unit, and, if anunderstanding is reached, to embody such understanding in a signedagreement.8ORDERUpon the entire record in this case, and pursuant to Section 10(c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the Respondent, Carter Machineand Tool Co., Rockford, Illinois, its officers, agents, successors, andassigns, shall:1.Cease and desist from :8 Ibid.7In view of the finding that the Respondent violated Section 8(a) (5) without regard tothe provisions of Section'8(d), we find it unnecessary to pass upon the question as towhether the Respondent also violated Section 8(a)(5) by its failure to comply with theprovisions of Section 8(d).8 The U8adel Trophy Menu!acturer8, Inc.,131 NLRB 1347. 250DECISIONS OF NATIONAL LABOR RELATIONS BOARD(a)Refusing,if requested to do so byUAW, AFL-CIO and itsLocal 622, to reinstate in full force and effect for a period of 1 yearthe contract executed by the parties on May 1, 1959, and herein foundto have been renewed according to its terms on May 1, 1960,or, if nosuch request is made, refusing on request to bargain collectively withthe Union as the exclusive bargaining representative of all productionand maintenance employees including group leaders at Respondent'sRockford,Illinois,plant, excluding office and clerical employees,guards, and all supervisors as definedin the Act,with respect to wages,hours, and other terms and conditions of employment,and, if an un-derstanding is reached,embody such understanding in a signedagreement.(b)Discouraging membership in the above-named labor organiza-tions,or any other labor organization of its employees,by discriminat-ing in regard to their hire or tenure of employment or any term orcondition of employment.(c) In any other manner interfering with,restraining,or coercingits employees in the exercise of their right to self-organization, tojoin,form, or assist labor organizations,including the above-namedlabor organizations,to bargain collectivelythroughrepresentativesof their own choosing,and to engage in other concerted activities forthe purpose of collective bargaining or other mutual aid or protection,or to refrain from any or all such activities,except to the extent thatsuch right may be affected by an agreement requiring membership ina labor organization as a condition of employment as authorized inSection 8(a) (3) of the Act, as modified by the Labor-ManagementReporting and Disclosure Act of 1959.2.Take the following affirmative action which the Board finds willeffectuate the policiesof the Act,as amended :(a)Upon request of the above-named Unions, reinstate in fullforce and effect for a period of 1 year the contract executed by theparties on May 1,1959, and herein found to have been renewed onMay 1, 1960,or, upon request,bargain collectivelywiththem as theexclusive representative of the employees in the above-described unit,and, if an understanding is reached,embody such understanding in asigned agreement.(b)Offer Tressie White, Ione Buell,and Lucy Davis immediateand full reinstatement to their former or substantially equivalentpositions,without prejudice to their seniority and other rights andprivileges,and make each of them whole in the manner set forth inthe section of the Intermediate Report entitled,"The Remedy," asmodifiedby theremedy provision of the Decision.(c)Preserve and, upon request, make available to the Board or itsagents, for examination and copying,all payroll records and reports,social security payment records, timecards,personnel records and re- CARTER MACHINE AND TOOL CO.251ports, and all other records necessary to analyze the amounts of back-pay due and other benefits due and the rights of employment under theterms of this Order.(d)Post at its plant at Rockford, Illinois, copies of the notice at-tached hereto marked "Appendix." 9Copies of such notice, to befurnished by the Regional Director for the Thirteenth Region, shall,after being signed by the authorized representative of the Respond-ent, be posted immediately upon the receipt thereof, and be maintainedby it for a period of 60 consecutive days thereafter, in conspicuousplaces, including all places where notices to employees are customarilyposted.Reasonable steps shall be taken by the Respondent to insurethat such notices are not altered, defaced, or covered by any othermaterials.(e)Notify the said Regional Director, in writing, within 10 daysfrom the date of this Order, what steps the Respondent has taken tocomply herewith.9In the event that this Order is enforced by a decree of a United States Court ofAppeals,there shall be substituted for the words"Pursuant to a Decision and Order" thewords "Pursuant to a Decree of the United States Court of Appeals,Enforcing an Order."APPENDIXNOTICETo ALLEMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard and in order to effectuate the policies of the Labor ManagementRelations Act, as amended, we hereby notify our employees that :WE WILL, if requested to do so by UAW, AFL-CIO and itsLocal 622, reinstate in full force and effect for a period of 1 yearthe agreement reached with said Union on May 1, 1959, whichwas renewed on May 1, 1960. If no such request is made, we willupon request bargain collectively with UAW, AFL-CIO and itsLocal 622 as the exclusive representative of all our employeesin the appropriate unit with respect to rates of pay, wages, hoursof employment, and all other conditions of employment.The appropriate unit is :All our production and maintenance employees including groupleaders, but excluding office and clerical employees, guards, andall supervisors as defined in the Act.WE WILL NOT discourage membership in UAW, AFL-CIO andits Local 622, or any other labor organization, by discriminatingin regard to the hire or tenure of employment or any term orcondition of employment of our employees.WE WILL NOT in any other manner interfere with, restrain, orcoerce our employees in the exercise of the right to self-organization to form labor organizations, to join or assist the 252DECISIONS OF NATIONAL LABOR RELATIONS BOARDabove-named labor organizations, or any other labor organiza-tion, to bargain collectively through representatives of their ownchoosing, or to engage in concerted activities for the purpose ofcollective bargaining or other mutual aid or protection, or torefrain from any or all such activities, except to the extent thatsuch right may be affected by an agreement requiring member-ship in a labor organization as a condition of employment asauthorized in Section 8(a) (3) of the Act, as modified by theLabor-Management Reporting and Disclosure Act of 1959.WE, WILL offer the employees named below immediate and fullreinstatement to their former or substantially equivalent posi-tions,without prejudice to their seniority or other rights andprivileges previously enjoyed, and make them whole for anyloss of pay suffered as a result of our discrimination againstthem :TressieWhitelone BuellLucy DavisAll our employees are free to become, remain, or refrain from be-coming or remaining members of any labor organization, except tothe extent that such right may be affected by an agreement requiringmembership in a labor organization as a condition of employment asauthorized in Section 8(a) (3) of the Act, as modified by the Labor-Management Reporting and Disclosure Act of 1959.CARTER MACHINEAND TOOLCo.,Employer.Dated----------------By-------------------------------------(Representative)(Title)This noticemust remainposted for 60 days from the date hereof,and Inustnot be altered,defaced, or covered by any othermaterial.INTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENTOF THE CASEThisproceeding against Carter Machine andTool Co.,herein also called theRespondent or the Company,involves Section 8(a)(1), (3), and (5)allegations,and was initiated by a charge filed June8, 1960, by UAW, AFL-CIO anditsLocal622, herein also called the ChargingPartyor the Union.A hearing was conductedon September7, 1960,at Rockford,Illinois.The Respondent filed a briefwith theduly designated Trial Examiner.Upon the entire record in the case, and from his observation of the witnesses, theTrial Examiner makes the following:FINDINGS OF FACT1.THEBUSINESSOF THE RESPONDENTThe Respondent,an Illinois corporation,is engaged at Rockford,Illinois, in themanufacture,sale, and distribution of toys and related products.During 1959,which is a representative year,the Respondent received goods valued in excess of$50,000,directly from points outside the State of Illinois.It is found that the Re-spondent is engaged in commerce within the meaning of the Act. CARTER MACHINE AND TOOL CO.253H. THE LABOR ORGANIZATIONS INVOLVEDUAW, AFL-CIO and its Local 622 arelabor organizations within the meaningof the Act.M. THE UNFAIR LABOR PRACTICESA. The issuesThe issues presented are whether the Company interrogated its employees; dis-charged Tressie White about April 28, lone Buell about May 2, and Lucy Davis aboutJune 7, 1960; and refused to bargain beginning about March 4, 1960, in violation ofSection 8(a) (1) ; (3), and (5) of the Act.B. The refusal to bargainOn April 7, 1959, an election by secret ballot was conducted under the supervisionof the Regional Director among all production and maintenance employees, includ-ing group leaders of the Company, but excluding office and clerical employees,guards, and all supervisors as defined in the Act.A majority of the above employeeshaving selected to be represented by the Union, on April 15, the Regional Directorcertified the Union as the exclusive collective-bargaining representative of the em-ployees in the above-described unit.After a strike of about a week the Union and the Company executed a bargainingagreement on May 1, 1959, which was to be effective until May 1, 1960, and fromyear to year thereafter, unless written notice of termination of the contract was givenby either party to the other on or before 60 days prior to the termination date.'In February 1960 there were various exchanges between the parties under theterms of the contract concerning certain substantive provisions, during which periodthe Company took the position that the Union no longer represented a majority of theemployees and suggested a decertification election.The Company also suggested thatif the Union would forget about renewing the contract, the Company would forgetabout the election.The Union took the position that an election had been heldand that the Union still represented a majority of the employees.The Companyalso stated that the relationship with the Union was not good, and the Union pointedout that when a union comes into a plant both sides have to make an adjustment.On March 2, the Company mailed the following letter to the Union:This is to notify you that we will terminate our agreement on May 1, 1960.This letter was not received by the Union until March 4.The Company did notnotify anyone else besides the Union of its desire to terminate the contract.In the latter part of March and early May the Union advised the Company thatin pursuance of the contract, it named certain persons to the grievance committeeand sought a meeting to resolve differences which it stated had arisen.The Companytook the position that the contract had been terminated by the notice of March 2,and admittedly has refused to recognize the Union since May 2.The Union tookthe position that the notice was untimely and that the contract was in effect.The Company, as has been found, admittedly refused to recognize the Unionbeginning May 2, 1960.As it appears that the Union did not receive the Company'snotice of termination until March 4 2-less than 60 days prior to the terminationor expiration of the contract-it is found that the Company did not effect timelywritten notice upon the Union as required by the contract and that by its terms thecontract continued in full force and effect on May 1, 1960, and for at least 1 yearthereafter as provided for by the contract. It also appears that the notice theCompany gave the Union was not timely served upon the Union as provided for inSection 8 (d) (1) and hence the Company failed in its duty to bargain. Further, asit appears that the Company did not notify anyone other than the Union of its desireto terminate the contract,it isfound that the Company thereby failed in its duty tonotify the Federal Mediation and Conciliation Service of the existence of a disputeas required by Section 8(d)(3), and in this respect also failed to fulfill its duty to1 The text of the provision involved follows :Section 3.Notwithstanding Section 2 above, this agreement shall be in full forceand effect as of the date of signing and shall remain in full force and effect untilMay 1,1960, and shall continue thereafter in full force and effect from year to year,unless written notice of termination of the agreement is given by either party to theother in writing on or before sixty(60) days prior to the termination date.2 The Ohio Oil Company,91 NLRB 759, 761. 254DECISIONS OF NATIONAL LABOR RELATIONS BOARDbargain.Accordingly,it isfound that by refusing to recognize the Union duringthe course of a valid contract and by failing to fulfill its duty to bargain as set forthin Section 8(d)(1) and (3), beginning May 2, 1960, the Company violated Section8(a)(5) and (1) of the Act.C. The discriminationThe Respondent contends through the testimony of its president, Joe Carter, thatTressieWhite,lone Buell,and Lucy Davis, who are alleged to have been discrimina-torily discharged, were discharged for having "engaged in acts of insubordination,and acts to deliberately cause economic loss to the Respondent, repeatedly and withevident relish, in the knowledge that the management would be unable to removethem."Carter further testified that "The fact that these people belonged to theUnion did extend their employment to the expiration of the contract, because ofthemanagement inability to discharge anyone of this group and make it stick."Carter also testified that the individuals involved did "not conduct themselves eco-nomically while in the shop."TressieWhite was first employed by the Company in July 1958. It is admittedthat she was discharged about April 28, 1960.Carter testified that he did not renewWhite's leave of absence which she had then been on as he considered that Whitehad been discharged.Carter explained that he had discharged White, "For, oh, lackof cooperation, unauthorized time off, attitude, slowing up on the job; just varioussundry things."Further, according to Carter, White was doing these things daily.About the end of May 1959, Harland Knuth, general foreman in charge of theassembly and finishing departments, told White after she had returned to work froma leave of absence that Carter did not think that she belonged to a union; andfurther, that as she was a union member Carter was going to get rid of her and allthe rest of the union people.White was thereupon discharged.A grievance wasfiled concerning this discharge.As a result of a settlement of this grievance betweenthe Union and the Company, White was returned to work in July at a lower rate.In March 1960 White wasin anautomobile accident.At the recommendation ofher physician she requested and obtained a leave of absence from the Company for aperiod of time ending May 1.About the last of April, upon the advice of her physi-cian that she not return to work at that time, White telephoned Carter and requestedan extension of her leave of absence.Carter then told White that she was not em-ployed by the Company, and that the Union no longer represented the employees atthe Company and could not get her back to work.lone Buell was first employed by the Company in June 1958 and was dischargedon May 2, 1960. On the day of her discharge, about an hour before quitting time,Carter asked Buell if she remembered what he had told her in September. Buellreplied that she remembered. In response to inquiries by Carter, Buell stated thatshe neither wanted to be discharged nor wanted to resign.Carter indicated thatBuell would be discharged at the close of the day.At the end of the day Buell'sforeman handed Buell her check and stated that he hoped that she did not think hehad anything to do with it.In 'September 1959, Buell and Carter had had a conversation.During this con-versation, according to Buell, Buell asked Carter whether or not employees whobelonged to the Union if they quit or were discharged would be blackballed.Carterthen stated thatif Buell,TressieWhite, two named other employees, and she knewwho else he meant, quit in 30 days he would not blackball them, but that if they didnot quit they would never get a job in Rockford and that he did not care if theystarved to death.In September Carter had posted a notice to the effect that he had turned downall the demands the Union had made and that no further wage increases would begranted.According to Carter,Buellspent the next day standing and talking anddoing very little work. She, according to Carter, went from one group of employeesto another conductingmeetings.That afternoon, further according to Carter, hetold Buell that that day's work wasgoingto lead to the discharge of some of theemployees includingBuell as shewas not taking care of her job.Carter furthertestified that he sought to have Buell resign, that she refused, and that he told Buellthatsomeday he would have to discharge her.Carter testified also that there wassufficientcause,to discharge Buell at that time, but that he would have had to takeher back because of the Union as he had in other instances .3According to Carter,8 Carterexplainedthatdischarges had been discussedwith the Union, that the Companyand the Union wouldtry to settle the matter, and that the Company would take theemployeesbackrather than go to arbitration as provided for inthe contract. CARTER MACHINE AND TOOL CO.255he discharged Buell on May 2 as he then considered that the contract with the Unionhad been terminated.According to Buell she never received any notice or warning regarding her workor her conduct at the Company.As Buell did, and Carter did not, impress the Trial Examineras a reliable witness,Buell's testimony is, and Carter's testimony is not, credited.Lucy Davis was first employed by the Company in June 1958.Davis was ad-mittedly discharged about June 7, 1960. In January 1960, the Company grantedDavis a maternity leave of absence until July 18. In June upon the advice of herphysician that she was ready to return to work, Davis called Carter and asked foremployment.Carter told her that she was through there and that he did not wanther back.Davis was a member of the Union's negotiating committee in April 1959, andCarter stated at a meeting that he would get rid of three of the employees on thatcommittee.In September in the course of processing a grievance on behalf oftwo employees who had been discharged, Carter stated to Davis, a union steward,that he was not going to fool with any more of those grievances and that he haddischarged two and eventually was going to get rid of all the union members.In view of the observation already made as to Carter as a witness, the Trial Ex-aminer cannot credit the explanations for the discharges he offered.These explana-tions were not otherwise substantiated.As Foreman Knuth declared to White whenshe was reemployed after a leave of absence that Carter had not thought that shewas a union member, and that Carter was going to get rid of her and the rest of theunion people; and as Carter threatened to blackball Buell and White if they did notquit in a certain time, and declared to Davis that eventually he would get rid of allthe union members, it is found that the Company discriminatorily discharged TressieWhite about April 28, lone Buell on May 2, and Lucy Davis about June 7, 1960, inviolation of 8 (a) (3) and(1) of the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in section III, above, occurring in con-nection with the operations of the Respondent described in section I, above, havea close, intimate, and substantial relation to trade, traffic, and commerce among theseveral States, and tend to lead to labor disputes burdening and obstructing com-merce and the free flow of commerce.V. THE REMEDYIthaving been found that the Respondentengaged inunfair labor practices inviolation of Section 8(a)(1), (3), and (5) of the Act, it will be recommended thatthe Respondent cease and desist therefrom and take certain affirmative action de-signed to effectuate the policies of the Act.It having been found that the Respondent refused to bargain in violation of theAct, it will be recommended that upon request the Respondent recognize and bar-gain collectively with the Union.As it has been found that the Respondent discriminated with regard to the hire andtenure of employment of Tressie White about April 28,loneBuell on May 2, andLucy Davis about June 7, 1960, in violation of Section 8 (a) (3) and (1) of the Act,the Trial Examiner will recommend that the Respondent offer each of them im-mediate and full reinstatement to her former or substantially equivalent positionwithout prejudice to her seniority or other rights and privileges. SeeThe Chase Na-tional Bank, etc.,65 NLRB 827. It will be further recommended that the Respondentmake the aforesaid employees whole for any loss of pay suffered by reason of thediscrimination against them.Loss of pay shall be based uponearningswhich theseemployees normally would have earned from the date of the discrimination againsteach of them, to the date or dates of reinstatement,less net earnings,computed ona quarterly basis in the manner established by the Board in F. W.Woolworth Com-pany,90 NLRB 289;N.L.R.B. v. Seven-Up BottlingCompanyof Miami, Inc., 344U.S. 344. It will also be recommended that the Respondent preserve and, uponrequest, make available to the Board payroll and other records to facilitate the com-putation of the backpay due.As the unfair labor practices committed by the Respondent involved discrimina-tion and are therefore of a character striking at the root of employee rights safe-guarded by the Act, it will be recommended that the Respondent cease and desistfrom infringing in any manner upon the rights guaranteed in Section 7 of the Act.Upon the basis of the foregoing findings of fact, and upon the entire record in thecase, the Trial Examiner makes the following: 256DECISIONSOF NATIONAL LABOR RELATIONS BOARDCONCLUSIONS OF LAW1.UAW, AFL-CIO anditsLocal 622 are labor organizations within the meaningof the Act.2.By discriminating in regard to the hire and tenure of employment of the em-ployees named above in the section entitled "The Remedy,"thereby discouragingmembership in the Union,the Respondent has engaged in unfair labor practiceswithin the meaning of Section 8(a) (3) and(1) of the Act.3.By refusing to bargain collectivelywith theUnion as the exclusive representa-tive of its employees in the appropriate unit set forth in section B,beginning May 2,1960,the Respondent has engaged in and is engaging in unfairlaborpractices withinthe meaning of Section 8 (a) (5) and(1) of the Act.4.Theaforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and(7) of the Act.5.TheRespondent did not engage in interrogation as alleged in the complaint.[Recommendations omitted from publication.]The Crestline CompanyandMidwestern Millmen District Coun-cil,affiliated Local Union 1594.Case No. 18-CA-1153.Sep-tember 21, 1961DECISION AND ORDEROn October 18, 1960, Trial Examiner C. W. Whittemore issued hisIntermediate Report in the above-entitled proceeding, finding that theRespondent had engaged in and was engaging in certain unfair laborpractices and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the Intermediate Re-port attached hereto.Thereafter, the Respondent filed exceptions tothe Intermediate Report and a supporting brief.The Board has reviewed the rulings made by the Trial Examiner atthe hearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and brief, and the entire record inthe case, and hereby adopts the findings, conclusions, and recom-mendations of the Trial Examiner, except as noted hereafter.We agree with the Trial Examiner that the Respondent violatedSection 8 (a) (5) by unilaterally terminating its share of the employeegroup insurance program and by the unilateral withholding of holi-day pay for May 30 and July 4.The parties began negotiations for a new agreement in March 1960to replace an agreement due to expire on April 30,1960. The expiringcontract provided for certain paid holidays, including Memorial Dayand July 4, and also required the employer to pay 60 percent of thecost of the employees' group insurance.The partiesmet and ne-gotiated both before and after the expiration of theold agreementand, despitesome areas of disagreement, the unionnegotiators agreedto submit the Employer's proposalsto the employeesat a meeting133 NLRB No. 30.